Title: To George Washington from Thomas Blackburn, 26 September 1793
From: Blackburn, Thomas
To: Washington, George


            
              Dear Sir
              Rippon Lodge [Va.] Sepr 26th
                1793.
            
            I take the Liberty of inclosing for your Perusal, some Extracts from a Letter I have
              just received from a Gentleman of Barbados; the Purport of which appears to me to be
              interesting to the United States of America: and as it may possibly not yet have come
              to your Knowledge, I think it my Duty to forward to You the Intelligence without
              Delay; submitting it entirely to your better Judgment, whether it deserves your
              Attention. The Writer of the Letter, is a Gentleman in the medical Line, with whom I
              had the Pleasure of making an Acquaintance, when in Barbados the last Winter, and his
              Veracity I think may be certainly depended on.
            I hope by the Return of my Messenger to hear that you & your Lady are in good
              Health—Mrs Blackburn joins me in most respectfull Compliments to both. I am, with the most perfect Esteem, Yr obedt humble Servt
            
              T. Blackburn
            
          